     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 1 of 27 Page ID #:1



 1    POMERANTZ LLP
 2    Jennifer Pafiti (SBN 282790)
      1100 Glendon Avenue, 15th Floor
 3    Los Angeles, California 90024
 4    Telephone: (310) 405-7190
      Facsimile: (917) 463-1044
 5    jpafiti@pomlaw.com
 6
      Attorney for Plaintiff
 7

 8    [Additional Counsel on Signature Page]

 9                         UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA

11

12
      ANTHONY SANCHEZ, Individually             Case No.
      and On Behalf of All Others Similarly
13    Situated,                                 CLASS ACTION
14
                                 Plaintiff,     COMPLAINT FOR VIOLATIONS
15                                              OF THE FEDERAL SECURITIES
16                        v.                    LAWS

17                                              DEMAND FOR JURY TRIAL
      DECISION DIAGNOSTICS CORP.
18    and KEITH M. BERMAN,
19
                                  Defendants.
20

21

22

23

24

25

26

27

28


            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 2 of 27 Page ID #:2



 1         Plaintiff Anthony Sanchez (“Plaintiff”), individually and on behalf of all
 2
     others similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
 3

 4   complaint against Defendants, alleges the following based upon personal knowledge

 5   as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other
 6
     matters, based upon, inter alia, the investigation conducted by and through
 7

 8   Plaintiff’s attorneys, which included, among other things, a review of the

 9   Defendants’ public documents, conference calls and announcements made by
10
     Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)
11

12   filings, wire and press releases published by and regarding Decision Diagnostics

13   Corp. (“Decision Diagnostics” or the “Company”), analysts’ reports and advisories
14
     about the Company, and information readily obtainable on the Internet. Plaintiff
15

16   believes that substantial additional evidentiary support will exist for the allegations
17   set forth herein after a reasonable opportunity for discovery.
18
                                NATURE OF THE ACTION
19

20         1.     This is a federal securities class action on behalf of a class consisting
21   of all persons and entities other than Defendants that purchased or otherwise
22
     acquired Decision Diagnostics securities between March 3, 2020 and December 17,
23

24   2020, both dates inclusive (the “Class Period”), seeking to recover damages caused
25   by Defendants’ violations of the federal securities laws and to pursue remedies under
26
     Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange
27

28

                                               1
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 3 of 27 Page ID #:3



 1   Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of
 2
     its top officials.
 3

 4          2.     Decision Diagnostics purportedly offers, among other products and

 5   services, prescription and non-prescription diagnostics and home testing products.
 6
            3.     From March 2020 to at least June 2020, Defendants claimed that the
 7

 8   Company had developed a finger-prick blood test that could detect COVID-19 in

 9   less than one minute. Defendants also made various representations regarding the
10
     Company’s progress towards achieving U.S. Food and Drug Administration
11

12   (“FDA”) emergency use authorization (“EUA”) for this purported COVID-19

13   finger-prick blood test.
14
            4.     Throughout the Class Period, Defendants made materially false and
15

16   misleading statements regarding the Company’s business, operations, and
17   compliance policies.       Specifically, Defendants made false and/or misleading
18
     statements and/or failed to disclose that: (i) Decision Diagnostics had not developed
19

20   any viable COVID-19 test, much less a test that could detect COVID-19 in less than
21   one minute; (ii) the Company could not meet the FDA’s EUA testing requirements
22
     for its purported COVID-19 test; (iii) accordingly, Defendants had misrepresented
23

24   the timeline within which it could realistically bring its COVID-19 test to market;
25   (iv) all the foregoing subjected Defendants to an increased risk of regulatory
26
     oversight and enforcement; and (v) as a result, Defendants’ public statements were
27

28   materially false and misleading at all relevant times.
                                               2
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 4 of 27 Page ID #:4



 1         5.     On December 17, 2020, the SEC filed a complaint in federal court
 2
     against Defendants, alleging that they had issued a series of press releases that falsely
 3

 4   claimed that Decision Diagnostics had developed a finger-prick blood test that could

 5   detect COVID-19 in less than one minute (the “SEC Complaint”). According to the
 6
     SEC Complaint, from March 2020 to at least June 2020, Defendants made false and
 7

 8   misleading statements about the existence of Decision Diagnostics’ COVID-19

 9   device and progress towards achieving FDA EUA for that device. As alleged, at the
10
     time of these claims, Decision Diagnostics lacked a proven method for detecting the
11

12   virus and had no physical testing device. The SEC Complaint further alleged that

13   the statements created the misleading impression that Decision Diagnostics would
14
     soon introduce the COVID-19 test to the market, which led to surges in the price and
15

16   trading volume of the Company’s stock.
17         6.     Following the filing of the SEC Complaint, Decision Diagnostics’
18
     common share price fell $0.06 per share, or 60%, to close at $0.04 per share on
19

20   December 18, 2020.
21         7.     As a result of Defendants’ wrongful acts and omissions, and the
22
     precipitous decline in the market value of the Company’s securities, Plaintiff and
23

24   other Class members have suffered significant losses and damages.
25

26

27

28

                                                3
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 5 of 27 Page ID #:5



 1                             JURISDICTION AND VENUE
 2
           8.      The claims asserted herein arise under and pursuant to Sections 10(b)
 3

 4   and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

 5   promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
 6
           9.      This Court has jurisdiction over the subject matter of this action
 7

 8   pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.

 9         10.     Venue is proper in this Judicial District pursuant to Section 27 of the
10
     Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Decision Diagnostics’
11

12   headquarters are in this Judicial District, Defendants conduct business in this Judicial

13   District, and a significant portion of Defendants’ actions took place within this
14
     Judicial District.
15

16         11.     In connection with the acts alleged in this complaint, Defendants,
17   directly or indirectly, used the means and instrumentalities of interstate commerce,
18
     including, but not limited to, the mails, interstate telephone communications, and the
19

20   facilities of the national securities markets.
21                                          PARTIES
22
           12.     Plaintiff, as set forth in the attached Certification, acquired Decision
23

24   Diagnostics securities at artificially inflated prices during the Class Period and was
25   damaged upon the revelation of the alleged corrective disclosures.
26
           13.     Defendant Decision Diagnostics is a Nevada corporation with principal
27

28   executive offices located at 2660 Townsgate Road, Suite 300, Westlake Village,
                                                 4
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 6 of 27 Page ID #:6



 1   California. The Company’s common shares trade in an efficient market on the OTC
 2
     Pink market (“OTC”) under the ticker symbol “DECN.”
 3

 4         14.    Defendant Keith M. Berman (“Berman”) has served as the Company’s

 5   Chief Executive Officer, Chief Financial Officer, Secretary, and sole Director at all
 6
     relevant times.
 7

 8         15.    Defendant Berman possessed the power and authority to control the

 9   contents of Decision Diagnostics’ SEC filings, press releases, and other market
10
     communications.     Defendant Berman was provided with copies of Decision
11

12   Diagnostics’ SEC filings and press releases alleged herein to be misleading prior to

13   or shortly after their issuance and had the ability and opportunity to prevent their
14
     issuance or to cause them to be corrected. Because of his position with Decision
15

16   Diagnostics, and his access to material information available to him but not to the
17   public, Defendant Berman knew that the adverse facts specified herein had not been
18
     disclosed to and were being concealed from the public, and that the positive
19

20   representations being made were then materially false and misleading. Defendant
21   Berman is liable for the false statements and omissions pleaded herein.
22
           16.    Decision Diagnostics and Berman are sometimes collectively referred
23

24   to herein as “Defendants.”
25

26

27

28

                                              5
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 7 of 27 Page ID #:7



 1                          SUBSTANTIVE ALLEGATIONS
 2
                                        Background
 3

 4         17.    Decision Diagnostics purportedly offers, among other products and

 5   services, prescription and non-prescription diagnostics and home testing products.
 6
      Materially False and Misleading Statements Issued During the Class Period
 7

 8         18.    The Class Period begins on March 3, 2020, when, during pre-market

 9   hours, Decision Diagnostics issued a press release touting that “in a break-through
10
     discussed for the first time, [the Company] announces . . . the introduction of [its]
11

12   new screening methodology for the Coronavirus (Covid19),” which “is timely,

13   simple to use, cost effective and will be commercial ready in the summer of 2020.”
14
           19.    The same press release quoted Defendant Berman, who touted, inter
15

16   alia, that Defendants “have developed a Coronavirus screening method” that
17   “should allow for 80% of the suspected carriers of Coronavirus to exit the quarantine
18
     systems in the places where Coronavirus is rampant,” and that Defendants “have the
19

20   technology perfected which will take months off of the development schedule.”
21         20.    Additionally, Decision Diagnostics issued the following eight press
22
     releases in March 2020, which, as evidenced by their titles, continued to tout
23

24   information regarding, and progress towards making available, Decision
25   Diagnostics’ purported COVID-19 test:
26

27

28

                                              6
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 8 of 27 Page ID #:8



 1         • March 4, 2020 – “DECN [i.e., Decision Diagnostics] Fills in the Gaps,
 2
              Adds to Knowledge Base for its GenViro(TM) Coronavirus (Covid19)
 3

 4            Multi-Dimensional Diagnostic Methodology Announced March 2”;

 5         • March 11, 2020 – “DECN Provides First Looks At Its GenViro(TM)
 6
              Corona Virus Screening Kit & First Year Product Forecast of 420 Million
 7

 8            Kits, with Sales Beginning Late 3Q 2020”;
 9
           • March 16, 2020 – “DECN Updates on Its Corona Virus Testing Product
10
              Genviro!(TM), With 200,000 Kits to Be Provided in USA & EU Prior to
11

12            the Summer, 12 Month Forecast Updated to 480mm”;
13
           • March 17, 2020 – “DECN'S GenViro!(TM) Corona Virus ‘Swift’ Kit,
14
              Now to Be Additionally Offered to Commercial Labs and Religious
15

16            Groups as 12 Month Forecast is Raised to 525MM”;
17
           • March 18, 2020 – “DECN's GenViro!(TM) COVID-19 ‘Rapid’ Kit to
18

19
              Reap Huge Boost from 3/16 FDA Guidance Allowing for Near Immediate

20            Distribution of Kits Prior to Emergency Waiver Grant”;
21
           • March 20, 2020 – “DECN to Finance 2Q 2020 Roll Out of its GenViro!
22

23            Covid-19 ‘Rapid’ Kits Using Non-Dilutive Debt Financing Totaling $13

24            Million Acquired in Near 0% Rate Environment”;
25
           • March 23, 2020 – “DECN Finalizes FDA Pre-EUA Version of Its Genviro!
26

27            Screening Covid-19 Swift Kit, Providing Results in 15 Seconds Using
28            Only 1.0-2.0 Microliters Whole Blood”; and
                                            7
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 9 of 27 Page ID #:9



 1         • March 25, 2020 – “DECN to Add 2nd Covid-19 Test Kit Using
 2
                 Antibody/Antigen Methodology as a Determination Test for Patients Who
 3

 4               Previously Tested Positive for Covid-19”.

 5         21.      On April 6, 2020, Decision Diagnostics issued a press release touting,
 6
     inter alia, that the Company had “filed its formal and finalized Emergency
 7

 8   Authorization for its Professional Use Covid-19 screening kit with the Emergency

 9   Authorization review group at the U.S. FDA,” which was “acknowledged less than
10
     three hours later, and assigned for EUA review on Saturday 4/4/2020.”
11

12         22.      The same press release also quoted Defendant Berman, who touted,
13   inter alia, that “[o]ur Swift kit [COVID-19 test] will take a small amount of time to
14
     administer to a patient by a professional, such as poking a patient’s finger-tip to
15

16   achieve a drop of blood” and “[r]esults will be available in about 15 seconds.”
17         23.      Additionally, Decision Diagnostics issued the following four press
18
     releases in April 2020, which, as evidenced by their titles, continued to tout
19

20   information regarding, and progress towards making available, Decision
21   Diagnostics’ purported COVID-19 test:
22
           • April 7, 2020 – “DECN Receives Pre-EUA Acknowledgement Letter And
23

24               Product Serial Number From U.S. FDA For GenViro!(TM) Covid-19
25
                 Screening Kit For Professional Use”;
26
           • April 21, 2020 – “DECN to Provide Updates on the Progress of Our
27

28               GenViro! Covid-19 Test Kits on Thursday April 23”;
                                                8
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 10 of 27 Page ID #:10



 1          • April 23, 2020 – “DECN To Submit Second EUA Application For Covid-
 2
                  19 :15 Home Testing GenViro! Swift Kit, Reports Huge Response From
 3

 4                Fortune 500 Companies”; and

 5          • April 27, 2020 – “DECN Strongly Questions SEC’s Unilateral Imposition
 6
                  Of 10-Day Trading Suspension -- Company Is Undaunted And Still Seeks
 7

 8                Expedited FDA EUA Approval For Genviro! Swift :15 Virus Test Kit”.
 9          24.     On May 12, 2020, Decision Diagnostics issued a press release touting,
10
      inter alia, that the Company’s “PharmaTech Solutions ‘Swift Kit’ [COVID-19]
11

12    testing kit is designed to provide the answers individuals and employers need” and
13    is “engineered to provide accurate results on the spot with no delay.”
14
            25.     The same press release also quoted Defendant Berman, who touted, in
15

16    relevant part, that Defendants “continue to wait for the FDA to APPROVE [the] last
17
      issue in [their] testing protocol,” and that, “even as [Defendants] have begun the
18
      testing, it is important the public know through respected, independent third-parties
19

20    in the media that true assistance in combatting the virus that has virtually paralyzed
21
      our country is being sought as quickly as possible TO answer the needs of
22
      individuals and businesses alike.”
23

24          26.     On May 21, 2020, Decision Diagnostics issued a press release touting
25
      that “the company will update [its] Decision Diagnostics and Pharma Tech Solutions
26
      web sites with some of the most recent testing data related to [its] GenViro! Covid-
27

28    19 :15 Swiftkit Test kits.”
                                                9
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 11 of 27 Page ID #:11



 1          27.     That press release also quoted Defendant Berman, who touted, inter
 2
      alia, that Defendants “plan to post . . . testing data for [their] GenViro! Covid-19 :15
 3

 4    Swift kit test kits in the next few days,” but that “[i]nterested parties will be required

 5    to call the company . . . to receive a password(s) to view the files” and “answer a
 6
      short list of questions” because Defendants’ websites “were recently hacked by
 7

 8    Cybercriminals in an attempt to discredit the company.”

 9          28.     On June 4, 2020, Decision Diagnostics issued a press release touting
10
      that Defendant Berman had appeared on one of Vancouver’s top-rated news and talk
11

12    radio stations and on a live talk show to discuss the Company’s “GenViro! Covid-

13    19 :15 Swift Kit testing kit.” Defendant Berman, quoted in that press release, touted,
14
      inter alia, that “[m]edia interest such as this demonstrated by a well-respected
15

16    news/talk station such as CKNW as well as WCBS-TV helps support [Defendants’]
17    contention that [they] have developed a unique testing kit.”
18
            29.     Additionally, Decision Diagnostics issued the following two press
19

20    releases in June 2020, which, as evidenced by their titles, continued to tout
21    information regarding, and progress towards making available, Decision
22
      Diagnostics’ purported COVID-19 test:
23

24          • June 12, 2020 – “DECN Readies Its 2nd EUA Amendment With The FDA
25
                  For Its GenViro! Swift Professional COVID-19 :15 Test Kit, And Also
26
                  Announces Its Further Support For More And Continued Worldwide
27

28                COVID-19 Testing”; and
                                                 10
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 12 of 27 Page ID #:12



 1          • June 17, 2020 – “DECN Files Provisional Patent For GenViro!
 2
                  Professional COVID-19 :15 Swift Kit, Adds Enhanced Technology To
 3

 4                Allow For Even Swifter Results”.

 5          30.      The statements referenced in ¶¶ 18-29 were materially false and
 6
      misleading because Defendants made false and/or misleading statements, as well as
 7

 8    failed to disclose material adverse facts about the Company’s business, operational

 9    and compliance policies. Specifically, Defendants made false and/or misleading
10
      statements and/or failed to disclose that: (i) Decision Diagnostics had not developed
11

12    any viable COVID-19 test, much less a test that could detect COVID-19 in less than
13    one minute; (ii) the Company could not meet the FDA’s EUA testing requirements
14
      for its purported COVID-19 test; (iii) accordingly, Defendants had misrepresented
15

16    the timeline within which it could realistically bring its COVID-19 test to market;
17    (iv) all the foregoing subjected Defendants to an increased risk of regulatory
18
      oversight and enforcement; and (v) as a result, Defendants’ public statements were
19

20    materially false and misleading at all relevant times.
21                                     The Truth Emerges
22
            31.      On December 17, 2020, the SEC filed a complaint in federal court
23

24    against Defendants, alleging that they had issued a series of press releases that falsely
25
      claimed that Decision Diagnostics had developed a finger-prick blood test that could
26
      detect COVID-19 in less than one minute.            Specifically, the SEC Complaint
27

28    summarized its allegations against Defendants as follows:
                                                 11
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 13 of 27 Page ID #:13



 1          In the spring of 2020, Berman, the president and CEO of DECN . . .
 2          went on a publicity blitz to portray the Company as having created a
            working, breakthrough technology that could accurately test for
 3          [COVID-19] using just a finger-prick of blood and provide results in
 4          less than a minute. DECN’s share price and trading volume surged as
            investors piled into the stock. While Berman and DECN portrayed
 5          DECN’s product as something that would change the landscape of the
 6          Covid-19 pandemic paralyzing the world, the truth was the Company
            did not have a test, only an idea that had not materialized into a product.
 7

 8          From March 2020 to at least June 2020 . . . Berman made materially
            false and misleading public statements through DECN press releases
 9          and other statements about what he claimed was DECN’s blood testing
10          kit that could accurately detect Covid-19 and provide results in less than
            a minute. Berman also made materially false and misleading statements
11          concerning DECN’s efforts to obtain [EUA] from the [FDA], the key
12          regulatory approval DECN needed before it could sell a testing product
            in the United States.
13

14          In stark contrast to these representations, all DECN actually had at the
            time of Berman’s statements was a theoretical concept that had not yet
15          materialized into a product, and without a product Berman knew that
16          DECN could not meet the FDA’s [EUA] testing requirements. These
            misstatements led to surges in the price and trading volume of DECN.
17

18          DECN and Berman have directly or indirectly violated, and unless
            restrained and enjoined, will continue to violate, Section 10(b) and Rule
19          10b-5 of the [Exchange Act] [15 U.S.C. § 78j(b) & 17 C.F.R. §
20          240.10b-5].
21          32.   Following the filing of the SEC Complaint, Decision Diagnostics’
22
      common share price fell $0.06 per share, or 60%, to close at $0.04 per share on
23

24    December 18, 2020.
25          33.   As a result of Defendants’ wrongful acts and omissions, and the
26
      precipitous decline in the market value of the Company’s securities, Plaintiff and
27

28    other Class members have suffered significant losses and damages.
                                                12
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 14 of 27 Page ID #:14



 1                   PLAINTIFF’S CLASS ACTION ALLEGATIONS
 2
            34.    Plaintiff brings this action as a class action pursuant to Federal Rule of
 3

 4    Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

 5    purchased or otherwise acquired Decision Diagnostics securities during the Class
 6
      Period (the “Class”); and were damaged upon the revelation of the alleged corrective
 7

 8    disclosures. Excluded from the Class are Defendants herein, the officers and

 9    directors of the Company, at all relevant times, members of their immediate families
10
      and their legal representatives, heirs, successors or assigns and any entity in which
11

12    Defendants have or had a controlling interest.

13          35.    The members of the Class are so numerous that joinder of all members
14
      is impracticable. Throughout the Class Period, Decision Diagnostics securities were
15

16    actively traded on the OTC. While the exact number of Class members is unknown
17    to Plaintiff at this time and can be ascertained only through appropriate discovery,
18
      Plaintiff believes that there are hundreds or thousands of members in the proposed
19

20    Class. Record owners and other members of the Class may be identified from
21    records maintained by Decision Diagnostics or its transfer agent and may be notified
22
      of the pendency of this action by mail, using the form of notice similar to that
23

24    customarily used in securities class actions.
25          36.    Plaintiff’s claims are typical of the claims of the members of the Class
26
      as all members of the Class are similarly affected by Defendants’ wrongful conduct
27

28    in violation of federal law that is complained of herein.
                                               13
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 15 of 27 Page ID #:15



 1           37.      Plaintiff will fairly and adequately protect the interests of the members
 2
      of the Class and has retained counsel competent and experienced in class and
 3

 4    securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

 5    of the Class.
 6
             38.      Common questions of law and fact exist as to all members of the Class
 7

 8    and predominate over any questions solely affecting individual members of the

 9    Class. Among the questions of law and fact common to the Class are:
10
             • whether the federal securities laws were violated by Defendants’ acts as
11

12                 alleged herein;
13           • whether statements made by Defendants to the investing public during the
14
                   Class Period misrepresented material facts about the business, operations
15

16                 and management of Decision Diagnostics;
17
             • whether Defendant Berman caused Decision Diagnostics to issue false and
18
                   misleading financial statements during the Class Period;
19

20           • whether Defendants acted knowingly or recklessly in issuing false and
21
                   misleading financial statements;
22

23           • whether the prices of Decision Diagnostics securities during the Class

24                 Period were artificially inflated because of the Defendants’ conduct
25
                   complained of herein; and
26

27           • whether the members of the Class have sustained damages and, if so, what

28                 is the proper measure of damages.
                                                 14
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 16 of 27 Page ID #:16



 1          39.      A class action is superior to all other available methods for the fair and
 2
      efficient adjudication of this controversy since joinder of all members is
 3

 4    impracticable. Furthermore, as the damages suffered by individual Class members

 5    may be relatively small, the expense and burden of individual litigation make it
 6
      impossible for members of the Class to individually redress the wrongs done to them.
 7

 8    There will be no difficulty in the management of this action as a class action.

 9          40.      Plaintiff will rely, in part, upon the presumption of reliance established
10
      by the fraud-on-the-market doctrine in that:
11

12          • Defendants made public misrepresentations or failed to disclose material
13                facts during the Class Period;
14
            • the omissions and misrepresentations were material;
15

16          • Decision Diagnostics securities are traded in an efficient market;
17
            • the Company’s shares were liquid and traded with moderate to heavy
18
                  volume during the Class Period;
19

20          • the Company traded on the OTC and was covered by multiple analysts;
21
            • the misrepresentations and omissions alleged would tend to induce a
22

23                reasonable investor to misjudge the value of the Company’s securities; and

24          • Plaintiff and members of the Class purchased, acquired and/or sold
25
                  Decision Diagnostics securities between the time the Defendants failed to
26

27                disclose or misrepresented material facts and the time the true facts were
28                disclosed, without knowledge of the omitted or misrepresented facts.
                                               15
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 17 of 27 Page ID #:17



 1          41.    Based upon the foregoing, Plaintiff and the members of the Class are
 2
      entitled to a presumption of reliance upon the integrity of the market.
 3

 4          42.    Alternatively, Plaintiff and the members of the Class are entitled to the

 5    presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
 6
      of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as
 7

 8    Defendants omitted material information in their Class Period statements in violation

 9    of a duty to disclose such information, as detailed above.
10
                                            COUNT I
11

12    (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                           Thereunder Against All Defendants)
13

14          43.    Plaintiff repeats and re-alleges each and every allegation contained

15    above as if fully set forth herein.
16
            44.    This Count is asserted against Defendants and is based upon Section
17

18    10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
19    thereunder by the SEC.
20
            45.    During the Class Period, Defendants engaged in a plan, scheme,
21

22    conspiracy and course of conduct, pursuant to which they knowingly or recklessly
23    engaged in acts, transactions, practices and courses of business which operated as a
24
      fraud and deceit upon Plaintiff and the other members of the Class; made various
25

26    untrue statements of material facts and omitted to state material facts necessary in
27    order to make the statements made, in light of the circumstances under which they
28

                                               16
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 18 of 27 Page ID #:18



 1    were made, not misleading; and employed devices, schemes and artifices to defraud
 2
      in connection with the purchase and sale of securities. Such scheme was intended
 3

 4    to, and, throughout the Class Period, did: (i) deceive the investing public, including

 5    Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and
 6
      maintain the market price of Decision Diagnostics securities; and (iii) cause Plaintiff
 7

 8    and other members of the Class to purchase or otherwise acquire Decision

 9    Diagnostics securities and options at artificially inflated prices. In furtherance of
10
      this unlawful scheme, plan and course of conduct, Defendants, and each of them,
11

12    took the actions set forth herein.

13          46.    Pursuant to the above plan, scheme, conspiracy, and course of conduct,
14
      each of the Defendants participated directly or indirectly in the preparation and/or
15

16    issuance of the quarterly and annual reports, SEC filings, press releases and/or other
17    statements and documents described above, including statements made to securities
18
      analysts and the media that were designed to influence the market for Decision
19

20    Diagnostics securities.     Such reports, filings, releases, and statements were
21    materially false and misleading in that they failed to disclose material adverse
22
      information and misrepresented the truth about Decision Diagnostics’ finances and
23

24    business prospects.
25          47.     By virtue of his positions at Decision Diagnostics, Defendant Berman
26
      had actual knowledge of the materially false and misleading statements and material
27

28    omissions alleged herein and intended thereby to deceive Plaintiff and the other
                                                17
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 19 of 27 Page ID #:19



 1    members of the Class, or, in the alternative, Defendant Berman acted with reckless
 2
      disregard for the truth in that he failed or refused to ascertain and disclose such facts
 3

 4    as would reveal the materially false and misleading nature of the statements made,

 5    although such facts were readily available to Defendant Berman. Said acts and
 6
      omissions of Defendant Berman were committed willfully or with reckless disregard
 7

 8    for the truth. In addition, each Defendant knew or recklessly disregarded that

 9    material facts were being misrepresented or omitted as described above.
10
            48.    Information showing that Defendants acted knowingly or with reckless
11

12    disregard for the truth is particularly within Defendants’ knowledge and control. As

13    the senior manager and/or director of Decision Diagnostics, Defendant Berman had
14
      knowledge of the details of Decision Diagnostics’ internal affairs.
15

16          49.    Defendant Berman is liable both directly and indirectly for the wrongs
17    complained of herein. Because of his positions of control and authority, Defendant
18
      Berman was able to and did, directly or indirectly, control the content of the
19

20    statements of Decision Diagnostics. As officer and/or director of a publicly-held
21    company, Defendant Berman had a duty to disseminate timely, accurate, and truthful
22
      information with respect to Decision Diagnostics’ businesses, operations, future
23

24    financial condition, and future prospects. As a result of the dissemination of the
25    aforementioned false and misleading reports, releases, and public statements, the
26
      market price of Decision Diagnostics securities was artificially inflated throughout
27

28    the Class Period. In ignorance of the adverse facts concerning Decision Diagnostics’
                                                 18
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 20 of 27 Page ID #:20



 1    business and financial condition which were concealed by Defendants, Plaintiff and
 2
      the other members of the Class purchased or otherwise acquired Decision
 3

 4    Diagnostics securities at artificially inflated prices and relied upon the price of the

 5    securities, the integrity of the market for the securities, and/or upon statements
 6
      disseminated by Defendants, and were damaged thereby.
 7

 8          50.    During the Class Period, Decision Diagnostics securities were traded

 9    on an active and efficient market. Plaintiff and the other members of the Class,
10
      relying on the materially false and misleading statements described herein, which
11

12    the Defendants made, issued, or caused to be disseminated, or relying upon the

13    integrity of the market, purchased or otherwise acquired shares of Decision
14
      Diagnostics securities at prices artificially inflated by Defendants’ wrongful
15

16    conduct. Had Plaintiff and the other members of the Class known the truth, they
17    would not have purchased or otherwise acquired said securities, or would not have
18
      purchased or otherwise acquired them at the inflated prices that were paid. At the
19

20    time of the purchases and/or acquisitions by Plaintiff and the Class, the true value of
21    Decision Diagnostics securities was substantially lower than the prices paid by
22
      Plaintiff and the other members of the Class. The market price of Decision
23

24    Diagnostics securities declined sharply upon public disclosure of the facts alleged
25    herein to the injury of Plaintiff and Class members.
26

27

28

                                                19
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 21 of 27 Page ID #:21



 1          51.    By reason of the conduct alleged herein, Defendants knowingly or
 2
      recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act
 3

 4    and Rule 10b-5 promulgated thereunder by the SEC.

 5          52.    As a direct and proximate result of Defendants’ wrongful conduct,
 6
      Plaintiff and the other members of the Class suffered damages in connection with
 7

 8    their respective purchases, acquisitions, and/or sales of the Company’s securities

 9    during the Class Period, upon the disclosure that the Company had been
10
      disseminating misrepresented financial statements to the investing public.
11

12                                         COUNT II

13     (Violations of Section 20(a) of the Exchange Act Against Defendant Berman)
14
            53.    Plaintiff repeats and re-alleges each and every allegation contained in
15

16    the foregoing paragraphs as if fully set forth herein.
17          54.    During the Class Period, Defendant Berman participated in the
18
      operation and management of Decision Diagnostics, and conducted and participated,
19

20    directly and indirectly, in the conduct of Decision Diagnostics’ business affairs.
21    Because of his senior positions with the Company, he knew the adverse non-public
22
      information about Decision Diagnostics’ misstatement of income and expenses and
23

24    false financial statements.
25          55.    As an officer and/or director of a publicly owned company, Defendant
26
      Berman had a duty to disseminate accurate and truthful information with respect to
27

28    Decision Diagnostics’ financial condition and results of operations, and to correct
                                                20
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 22 of 27 Page ID #:22



 1    promptly any public statements issued by Decision Diagnostics which had become
 2
      materially false or misleading.
 3

 4          56.    Because of his positions of control and authority as a senior officer,

 5    Defendant Berman was able to, and did, control the contents of the various reports,
 6
      press releases, and public filings which Decision Diagnostics disseminated in the
 7

 8    marketplace during the Class Period concerning Decision Diagnostics’ results of

 9    operations. Throughout the Class Period, Defendant Berman exercised his power
10
      and authority to cause Decision Diagnostics to engage in the wrongful acts
11

12    complained of herein. Defendant Berman, therefore, was a “controlling person” of

13    Decision Diagnostics within the meaning of Section 20(a) of the Exchange Act. In
14
      this capacity, he participated in the unlawful conduct alleged which artificially
15

16    inflated the market price of Decision Diagnostics securities.
17          57.    Defendant Berman, therefore, acted as a controlling person of Decision
18
      Diagnostics. By reason of his senior management positions and/or being a director
19

20    of Decision Diagnostics, Defendant Berman had the power to direct the actions of,
21    and exercised the same to cause, Decision Diagnostics to engage in the unlawful acts
22
      and conduct complained of herein. Defendant Berman exercised control over the
23

24    general operations of Decision Diagnostics and possessed the power to control the
25    specific activities which comprise the primary violations about which Plaintiff and
26
      the other members of the Class complain.
27

28

                                               21
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 23 of 27 Page ID #:23



 1          58.      By reason of the above conduct, Defendant Berman is liable pursuant
 2
      to Section 20(a) of the Exchange Act for the violations committed by Decision
 3

 4    Diagnostics.

 5                                  PRAYER FOR RELIEF
 6
            WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 7

 8          A.       Determining that the instant action may be maintained as a class action

 9    under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the
10
      Class representative;
11

12          B.       Requiring Defendants to pay damages sustained by Plaintiff and the

13    Class by reason of the acts and transactions alleged herein;
14
            C.       Awarding Plaintiff and the other members of the Class prejudgment and
15

16    post-judgment interest, as well as their reasonable attorneys’ fees, expert fees, and
17    other costs; and
18
            D.       Awarding such other and further relief as this Court may deem just and
19

20    proper.
21                             DEMAND FOR TRIAL BY JURY
22
            Plaintiff hereby demands a trial by jury.
23

24    Dated: January 15, 2021                 Respectfully submitted,
25                                            POMERANTZ LLP
26
                                              /s/ Jennifer Pafiti
27                                            Jennifer Pafiti (SBN 282790)
                                              1100 Glendon Avenue, 15th Floor
28
                                              Los Angeles, California 90024
                                                22
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 24 of 27 Page ID #:24



 1                                        Telephone: (310) 405-7190
 2                                        Facsimile: (917) 463-1044
                                          jpafiti@pomlaw.com
 3

 4                                        BRONSTEIN, GEWIRTZ &
                                          GROSSMAN, LLC
 5                                        Peretz Bronstein
 6                                        (pro hac vice application forthcoming)
                                          60 East 42nd Street, Suite 4600
 7                                        New York, New York 10165
 8                                        Telephone: (212) 697-6484
                                          Facsimile: (212) 697-7296
 9                                        peretz@bgandg.com
10
                                          Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            23
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 25 of 27 Page ID #:25


                                                                                  Monday, December 28, 2020

 Decision (DECN)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Decision Diagnostics Corp. (“Decision” or the “Company”) and
authorize the ling of a comparable complaint on my behalf.

3. I did not purchase or acquire Decision securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired Decision securities during the class period, including providing testimony at deposition and
trial, if necessary. I understand that the Court has the authority to select the most adequate lead
plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Decision
securities during the Class Period as speci ed in the Complaint.

6. During the three-year period preceding the date on which this Certi cation is signed, I have not
sought to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as
set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Anthony Sanchez

Signature




                                                                                                              1
Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 26 of 27 Page ID #:26



  Decision Diagnostics Corp. (DECN)                                           Sanchez, Anthony

                                      List of Purchases and Sales

      Transaction                                     Number of               Price Per
         Type                 Date                    Shares/Unit            Share/Unit

       Purchase                   3/18/2020                         30,000                $0.1759
       Purchase                   3/18/2020                         14,500                $0.1736
       Purchase                   3/18/2020                         10,000                $0.1570
       Purchase                   3/18/2020                         10,000                $0.1571
       Purchase                   3/18/2020                         10,000                $0.1577
       Purchase                   3/18/2020                         10,000                $0.1586
       Purchase                   3/18/2020                          6,500                $0.1560
       Purchase                   3/18/2020                          5,500                $0.1787
       Purchase                   3/18/2020                          5,000                $0.1741
       Purchase                   3/18/2020                          5,000                $0.1785
       Purchase                   3/18/2020                          3,500                $0.1573
       Purchase                   3/24/2020                          5,000                $0.1251
       Purchase                   3/24/2020                          5,000                $0.1261
       Purchase                   3/24/2020                          3,000                $0.1260
       Purchase                   3/24/2020                          2,000                $0.1252
       Purchase                   3/25/2020                         48,771                $0.0900
       Purchase                   3/25/2020                         25,000                $0.1120
       Purchase                   3/25/2020                         24,500                $0.1070
       Purchase                   3/25/2020                         20,000                $0.1165
       Purchase                   3/25/2020                         16,825                $0.1180
       Purchase                   3/25/2020                         15,000                $0.1170
       Purchase                   3/25/2020                         10,000                $0.1170
       Purchase                   3/25/2020                         10,000                $0.1171
       Purchase                   3/25/2020                          3,175                $0.1180
       Purchase                   3/25/2020                          1,229                $0.0880
       Purchase                   3/25/2020                            500                $0.1030
       Purchase                   3/30/2020                         50,000                $0.1025
       Purchase                   3/30/2020                         50,000                $0.1028
       Purchase                   3/30/2020                         50,000                $0.1035
       Purchase                   3/30/2020                         49,970                $0.1025
       Purchase                   3/30/2020                             30                $0.1075
       Purchase                   3/31/2020                         10,000                $0.0825
       Purchase                   3/31/2020                         10,000                $0.0825
       Purchase                   4/17/2020                         10,000                $0.2118
       Purchase                   4/17/2020                         10,000                $0.2120
       Purchase                   4/17/2020                         10,000                $0.2130
       Purchase                   4/20/2020                         30,000                $0.1900
       Purchase                   4/20/2020                         10,000                $0.1950
       Purchase                   4/20/2020                          5,000                $0.1910
       Purchase                   4/20/2020                          5,000                $0.1910
       Purchase                   4/20/2020                          5,000                $0.1910
       Purchase                   4/20/2020                          5,000                $0.1930
       Purchase                   5/11/2020                          1,496                $0.1180
       Purchase                   5/11/2020                          1,004                $0.1160
       Purchase                   5/20/2020                         12,500                $0.1350
       Purchase                   5/21/2020                          1,000                $0.1750
       Purchase                   5/26/2020                         54,000                $0.2400
       Purchase                   5/26/2020                         25,000                $0.2400
       Purchase                   5/26/2020                         15,000                $0.2050
       Purchase                   5/26/2020                          3,100                $0.1700



                                                 1 of 2
Case 2:21-cv-00418-JAK-JPR Document 1 Filed 01/15/21 Page 27 of 27 Page ID #:27



  Decision Diagnostics Corp. (DECN)                                         Sanchez, Anthony

                                      List of Purchases and Sales

      Transaction                                     Number of             Price Per
         Type                 Date                    Shares/Unit          Share/Unit

       Purchase                    7/9/2020                     167,653                 $0.2900
       Purchase                    7/9/2020                     100,000                 $0.2950
       Purchase                    7/9/2020                      50,000                 $0.2900
       Purchase                    7/9/2020                      50,000                 $0.2900
       Purchase                    7/9/2020                      50,000                 $0.2900
       Purchase                    7/9/2020                      50,000                 $0.2900
       Purchase                    7/9/2020                      50,000                 $0.2950
       Purchase                    7/9/2020                      50,000                 $0.2950
       Purchase                    7/9/2020                      50,000                 $0.2950
       Purchase                    7/9/2020                      49,400                 $0.2900
       Purchase                    7/9/2020                      46,497                 $0.2900
       Purchase                    7/9/2020                      24,850                 $0.2900
       Purchase                    7/9/2020                      11,000                 $0.2900
       Purchase                    7/9/2020                         600                 $0.2800
       Purchase                   10/2/2020                      50,000                 $0.2440
         Sale                     5/27/2020                        (800)                $0.1750
         Sale                     5/27/2020                      (1,750)                $0.1600
         Sale                     5/27/2020                      (1,930)                $0.1700
         Sale                     5/27/2020                      (2,000)                $0.1550
         Sale                     5/27/2020                      (5,000)                $0.1610
         Sale                     5/27/2020                      (9,000)                $0.1600
         Sale                     5/27/2020                     (10,000)                $0.1550
         Sale                     5/27/2020                     (19,675)                $0.1500
         Sale                     5/27/2020                     (20,710)                $0.1525
         Sale                     5/27/2020                     (25,000)                $0.1650
         Sale                     5/27/2020                     (28,325)                $0.1501
         Sale                     5/27/2020                     (29,290)                $0.1550
         Sale                     5/27/2020                     (38,250)                $0.1525
         Sale                     5/27/2020                     (41,000)                $0.1550
         Sale                     5/27/2020                     (45,000)                $0.1600
         Sale                     5/27/2020                     (48,070)                $0.1600
         Sale                     5/27/2020                     (48,100)                $0.1550
         Sale                     5/27/2020                     (49,200)                $0.1510
         Sale                     5/27/2020                     (50,000)                $0.1505
         Sale                     5/27/2020                     (50,000)                $0.1550
         Sale                     5/27/2020                     (50,000)                $0.1550
         Sale                     5/27/2020                     (50,000)                $0.1550
         Sale                     5/27/2020                     (50,000)                $0.1600
         Sale                     5/27/2020                     (50,000)                $0.1600




                                                 2 of 2
